Title: From Thomas Jefferson to Thomas Mann Randolph, 21 June 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. to TMR.
            Philadelphia June 21. 98.
          
          Your’s of the 10th. is recieved. I had expected mine of the 14th. would have been my last from here, as I had taken measures for my departure on the 20th. but on the 19th. in the morning we heard of mr Marshal’s arrival at New-York, and I thought it better to remain and see whether that circumstance might engender any thing new, and in which I could be of any service. I have reason to believe he is much cooler than his friends wish. he certainly said, before he came here, that in France they had not the least idea of war with us. as yet I know not what are his informations to the government, nor in what shape they will use them to keep up the artificial inflammation they have excited. if nothing interesting to the public should be likely to arise, I may set out on Monday the 25th. in which case I should be with you on the 30th. but this is a little uncertain. mr Trist had been accidentally detained here longer than his day fixed for departure. I put your letter into his hands yesterday morning & he immediately set about procuring the articles. they will go round in the first vessel, in which I believe my workman will go also, rather than with me by the way of the stage. I am in hopes mr Eppes & Maria arrive with you this day and that I shall find them at Monticello. my tender love to my dear Martha & the little ones, and affectionate Adieu to yourself.
          
            Th: Jefferson
          
          
            Afternoon.
            A message to both houses this day from the President with the following communications.
            
              Mar. 23. Pickering’s letter to the envoys, directing them if they are not  actually engaged in negociation with authorised persons, or not conducted bonâ fide, & not merely for procrastination, to break up & come home, and at no rate to consent to any loan.
              Apr. 3. Talleyrand to Gerry. he supposes the other two gentlemen, percieving that their known principles are an obstacle to negociation, will leave the republic, & proposes to renew the negociations with Gerry immedly.
              Apr. 4. Gerry to Taleyrand. disclaims a power to conclude any thing separately. can only confer informally, & as an unac credited individual, reserving to lay every thing before the government of the US. for approbation.
              Apr. 14. Gerry to the Presidt. communicates the preceding & hopes the Presidt. will send other persons instead of his collegues & himself, if it shall appear that any thing can be done.The President’s message says that as the instructions were not to consent to any loan, he considers the negociation as at an end, & that he will never send another minister to France until he shall be assured that he will be recieved & treated with respect.
              A bill is brought into the Senate this day to declare the treaty with France void, prefaced by a list of grievances in the style of a Manifesto. it passed to the 2d. reading by 14. to 5.
            
          
        